Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 9, 2014

                                      No. 04-14-00475-CV

                          IN THE INTEREST OF D.M.B., Jr., Child,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00828
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Because the trial court’s order was signed on June 4, 2014, appellant’s notice of appeal
was due to be filed on June 24, 2014. The notice of appeal was filed on June 25, 2014.
Although appellant filed a notice of appeal within the fifteen-day grace period allowed by Rule
26.3 of the Texas Rules of Appellate Procedure, she did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, within fifteen days from the date of this
order, a response presenting a reasonable explanation for failing to file the notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). It is FURTHER ORDERED that the appellate deadlines
are NOT suspended by this order, and the court reporter has been verbally notified that the
reporter’s record is late.

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court